DETAILED ACTION
This action is in response to claims filed 30 September 2022 for application 16660908 filed 23 October 2019. Currently claims 1-4, 6-11, 13-17, 19, and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1, 8 and 16,
In step 1, the claim is directed to the statutory categories of a method, a system and an apparatus respectively.
	In step 2a prong 1, Claims 1, 8 and 15 recites, in part: applying automatically … a neural network to interpret one or more images…, determining automatically…a first syntactical element…, determining automatically a first probability that represents a confidence level…, generating automatically a first semantic chain…, determining automatically a second probability…wherein the second probability is based on a probabilities of a confidence level of accuracy of a syntactical element and a plurality of pixels, generating automatically a natural language-based communication…. The limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting “computer implemented”, “processor-based device”, “camera” and “processor”, in the context of the claims, the limitations encompass a person assigning words to elements of an image, combining the words to form phrases and requesting confirmation from another person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “computer implemented neural network”, “processor-based device”, “camera” and “processor”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claims also recite the additional elements of “for delivery to a user” and “receive a first set of information from the one or more cameras”. These limitations amount to mere insignificant extra-solution activity. Please see MPEP §2106.05(g).
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer implemented neural network”, “processor-based device”, “camera” and “processor” to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claim is not patent eligible.
In step 2a prong 1, Claims 2-4, 6-7, 9-11, 13-15, 17, 19, and 20, in part, a convolutional neural network, a first probability is determined from a feature detection node, linking a plurality of semantic chains, further details of the second probability, the communication being syntactical elements, the communication expected to result in a receiving information. The limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. The limitations amount to the same abstract idea as stated above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
In step 2a prong 2, This judicial exception is not integrated into a practical application. The claims recite the same additional elements as recited above. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C and MPEP §2106.05(g).
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either alone or in combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of the claims amount to no more than mere instructions to apply the exception using a generic computer component or perform mere insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b) and (g). The claims are not patent eligible.
Response to Arguments
Applicant’s arguments, see pp8-9, filed 30 September 2022, with respect to the 103 rejection of claims 1-4, 6-11, 13-17, 19 and 20 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-4, 6-11, 13-17, 19 and 20 has been withdrawn. 
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are patent eligible. Examiner respectfully disagrees. Applicant argues that the claims do not recite an abstract idea. Steps 1-5 as listed by applicant are all mental processes. Determining a syntactical element (word) for a plurality of pixels (image), calculating a probability (a value of confidence, so calculation is not necessary), generate a semantic chain (sentence/string of words), calculate a probability of the chain (confidence based on the first confidence), and generating a natural language version of the semantic chain (natural language version of the string of words) can all be performed mentally or with the aid of pen and paper by a human. No specific probability expression or equation is in the claim that would prevent this broadest reasonable interpretation. No size of the pixel subsets is given. It would be reasonable for a human to identify several large sections of pixels containing recognizable objects and assign words or phrases to each and then providing a confidence of each determination. A human with pen and paper could perform all probabilities. Example 39 is eligible because of the training of the neural network, not because of the functions performed by the neural network. The data being transformed is still an abstract idea with an eligible neural network overcoming the ineligible subject matter.
Applicant does not provide specific arguments for why the claims are directed to a practical application beyond stating elements of the claims. The computer is merely used as a tool to implement the abstract idea. The additional elements in the claims are all generic and used as tools without improving the technology. 
Additional details directed to how the neural network is trained or implemented beyond just the inputs and outputs of the network could be helpful in overcoming the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2198